Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 30 March 2019 with acknowledgement of a provisional application filed 29 August 2018.  
2.	Claims 1-20 are currently pending.  Claims 1, 13, and 19, are independent claims. 
3.	The IDS submitted on 9 October 2019 has been considered. 
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	Claims 19-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 13-16 and 19, are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532).
As to independent claim 13, “A method, comprising: detecting, by a device, removal of the device from a component external to the device;  and disabling at least one function of circuitry of the device in response to detecting the removal of the device from the component” is taught in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65, note ‘532 teaches a hybrid x-ray device for mounted and portable use that includes a housing, an x-ray source, a support connector, a shield connector, and an interlock.   The device that performs the detecting is the interlock which detects when the support connector and/or the shield connector are mechanically (i.e. physically) uncoupled (i.e. removed).

	As to dependent claim 15, “The method of claim 14, wherein: the disabling of at least one function of the circuitry of the device comprises: powering a disable circuit from an internal power supply;  and disabling the at least one function of the circuitry of the device using the disable circuit” is disclosed in ‘532 paragraphs 5, 25, and 27.
	As to dependent claim 16, “The method of claim 13, wherein: the detecting, by the device, removal of the device from the component comprises detecting physical separation of a structure of the device and a structure of the component external to the device” is taught in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65.
	As to dependent claim 19, “A device, comprising: means for detecting, by a device, removal of the device from a component external to the device;  and means for disabling at least one function of circuitry of the device in response to the means for detecting the removal of the device from the component” is shown in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65.

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


9.	Claims 1-7, 11, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Edwards et al. U.S. Patent Application Publication No. 2010/0327174 (hereinafter ‘174).

As to independent claim 1, “A device, comprising: a mounting structure configured to mount the device to an external component” /  “and configured to disable at least one function of the first circuitry when the device is removed from the external component” is taught in ‘532 Abstract Figure 10, paragraphs 4-6, 49 and 65, note ‘532 teaches a hybrid x-ray device for mounted and portable use that includes a housing, an x-ray source, a support connector, a shield connector, and an interlock.   The device that performs the detecting is the interlock which detects when the support connector and/or the shield connector are mechanically (i.e. physically) uncoupled (i.e. removed);the following is not explicitly taught in ‘532:
“first circuitry;  and anti-tamper circuitry electrically connected to the first circuitry” however ‘174 teaches an X-ray tube housing element of an X-ray imaging system may include a guide mechanism (i.e. first circuity) and may include a safety lock (i.e. anti-tamper circuity) in paragraphs 30-32.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532 to include a means to have anti-tamper circuitry.  One of ordinary skill in the art would 

	As to dependent claim 2, “The device of claim 1, wherein the first circuitry is configured to control the external component” is taught in 532 Abstract Figure 10, paragraphs 4-6, 49 and 65
	As to dependent claim 3, “The device of claim 2, wherein the at least one function of the first circuitry comprises functions of the first circuitry that control the external component” is shown in 532 Abstract Figure 10, paragraphs 4-6, 49 and 65.
	As to dependent claim 4, “The device of claim 1, further comprising: a housing coupled to the mounting structure wherein the housing is configured to restrict access to disarm the anti-tamper circuitry when the device is mounted to the external component” is disclosed in ‘174 paragraphs 30-32.
	As to dependent claim 5, “The device of claim 1, wherein the anti-tamper circuitry comprises: a switch coupled to the mounting structure and configured to switch when the device is removed from the external component” is taught in ‘174 paragraph 32.
	As to dependent claim 6, “The device of claim 5, wherein: the switch is configured to be switched by a structure of the external component when mounted on the external component” is shown in ‘174 paragraph 32.
	As to dependent claim 7, “The device of claim 5, wherein the anti-tamper circuitry comprises: a power supply disposed within the device and configured to supply power after detecting removal of the device from the external component;  and a disable circuit configured to disable the at least one function of the first circuitry;  wherein the switch is configured to 
	
	As to dependent claim 11, “The device of claim 1, wherein: the device is part of electronics associated with an x-ray system;  and the external component is an x-ray tube of the x-ray system” is taught in ‘174 paragraphs 22-23 and 30.
	
	As to dependent claim 17, “The method of claim 13, further comprising: installing the device on the component;  and arming anti-tamper circuitry configured to disable to at least one function of the circuitry of the device” is shown in ‘174 paragraphs 30-32.

	As to dependent claim 18, “The method of claim 13, further comprising: resetting anti-tamper circuitry configured to disable to at least one function of the circuitry of the device” is disclosed in ‘174 paragraphs 30-32.

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Edwards et al. U.S. Patent Application Publication No. 2010/0327174 (hereinafter ‘174) in further view of Park et al. U.S. Patent Application Publication No. 2017/0357829 (hereinafter ‘829).
	As to dependent claim 10, the following is not specifically taught in ‘’532 and ‘174: “The device of claim 8, wherein the at least a portion of memory used by the processor stores 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532 and ‘174 to include a memory that stores cryptographic information.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent hacking of detection circuits see paragraphs 3-5.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Edwards et al. U.S. Patent Application Publication No. 2010/0327174 (hereinafter ‘174) in further view of Pellegrino et al. U.S. Patent Application Publication No. 2007/0076847 (hereinafter ‘847).
	As to dependent claim 12, the following is not explicitly taught in ‘532 and’174: “The device of claim 1, wherein the device is part of a component authentication system associated with an x-ray system” however ‘847 teaches a radiation check detector (i.e. authentication system) that detects when x-ray tube component must be serviced in paragraphs 24-25.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532 and ‘174 to include a means to authentication (i.e. check) a component associated with an x-ray system.  One of ordinary skill in the art would have been motivated to perform such a .

12.	Claims 8-9 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. U.S. Patent Application Publication No. 2017/0027532 (hereinafter ‘532) in view of Edwards et al. U.S. Patent Application Publication No. 2010/0327174 (hereinafter ‘174) in further view of  Lounsberry et al. U.S. Patent No. 7,107,189 (hereinafter ‘189).

	As to dependent claim 8, the following is not explicitly taught in ‘532 and’174: “The device of claim 1, wherein: the first circuitry includes a processor;  and the anti-tamper circuitry is configured to erase at least a portion of memory used by the processor when the device is removed from the external component” however ‘189 teaches a diagnostic system (i.e. anti-tamper circuitry) that automatically updates/configures memory when a field replaceable unit (such as an x-ray tube) is utilized in the Abstract, col. 1, lines 9-35, col. 2, lines 39-47, col. 3, line 49 through col. 4, line 46, and col. 5, lines 18-46, note by updating the configuration information when  a new tube is utilized the portion of memory that contained the previously used tube is erased.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a hybrid x-ray system with detachable radiation shield taught in ‘532 and ‘174 to include a means erase at least a portion of memory when an external component is removed.  One of ordinary skill in the art would have been motivated to perform such a modification because the conventional method do not provide any positive identification that the x-ray tube being operated is the one the system has been configured, nor is there a way to change 
	As to dependent claim 9, “The device of claim 8, wherein the at least a portion of memory used by the processor comprises memory integrated with the processor” is taught in ‘189 col. 3, line 36 through col. 4, line 46, note the electronic device (i.e. processor) is integrated (i.e. attached) to the memory.
	As to dependent claim 20, “The device of claim 19, further comprising: means for detecting physical separation of the device from the component;  and means for erasing at least part of memory of the circuitry in response to the means for detecting physical separation of the device from the component” is shown in ‘189 Abstract, col. 1, lines 9-35, col. 2, lines 39-47, col. 3, line 49 through col. 4, line 46, and col. 5, lines 18-46, note by updating the configuration information when  a new tube is utilized the portion of memory that contained the previously used tube is erased.

13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Fuerstenberg et al. U.S. Patent Application Publication No. 2018/0214244
	Park et al. U.S. Patent Application Publication No. 20150063542
	Hawver et al. U.S. Patent Application Publication No. 2014/0169529
	Newman et al. U.S. Patent Application Publication No. 2013/0070896
 	Adamski et al. U.S.  Patent No. 4,918,716

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        12 March 2021